DETAILED ACTION
Response to Amendment
Claims 1-19 are pending. Claims 1-19 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, see pages 17-18, filed 21 March, 2022, with respect to the 35 USC 101 rejection of claim 19, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 19 has been withdrawn. 
Applicant’s arguments filed 21 March, 2022, with respect to the 35 USC 103 rejections of claim(s) 1-3, 7, 9-12, 16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, as the reference is being kept as a secondary reference, the arguments are still addressed herein. 
Applicant's arguments have been fully considered but they are not persuasive. With respect to the argument on page 21 that “However, Divakaran does not disclose "determining a quality level of an image", let alone "filtering, for the second target object with the to-be-determined state, the first image according to the quality level", to improve the identification efficiency and accuracy of the target object” as Divakaran “merely discloses inferring or predicting the spatial relationships of the objects in the group of objects detected, relative to one another, based on the object parts detected and the occlusions identified, then generating a local track for each of the detected objects”, examiner disagrees. While examiner agrees Divakaran does not disclose the phrase " “determining a quality level of an image in a bounding box of the target object with to-be-determined state according to the state of the target 
Divakaran teaches there are multiple objects (see for instance col. 8, lines 30-35) and a mask which by definition will provide a form of filtering. However, for the purposes of clarity of record, another reference is herein made the primary reference to better align with the purported purpose of the application in casino gaming and to disclose the amended limitations more explicitly.
All other argument are by similarity or dependency and are addressed by the above.
Claims 3 and 12 are changed to objected to allowable, as while the concept of the intersection over union is taught by the Fragkiadaki et al. cited in the non-final office action, the combination of Gururajan et al., Divakaran and Fragkiadaki et al. would not fairly teach all of the features of the first detection result of the first target object in the first image comprises a bounding box of the first target object in the first image, and in response to that the motion state of the second target object with the to-be-determined state satisfies the preset motion state condition, determining the occlusion state of the second target object with to-be-determined state according to the first detection result of the first target object in the first image and the first detection result of the one or more other first target objects in the first image except the second target object with the to-be-determined state comprises: in response to that the motion state of the second target object with the to-be-determined state satisfies the preset motion state condition, determining the occlusion state of the second target object with the to-be-determined state according to an intersection over union between the bounding box of the second target object with the to-be-determined state and a bounding box of each of the one or more other first target objects in the first image except the second target object with the to-be-determined state. 
Claims 9 and 18 on the other hand are not changed to allowable, as these claims are merely appearing to apply a neural network to perform the calculations of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan et al. (US 20060252521 A1) in view of Divakaran et al. (IDS: US 9904852 B2).

Regarding claims 1, 10, and 19, Gururajan et al. disclose a method of filtering images (filtering out playing cards from a darker table background, [0091], If a contour 112 does not match the expected dimensions of a card or card hand it can be discarded, [0095], perform recognition only on cards or card hands that are not occluded, [0118]), comprising and electronic device, comprising: a memory and a processor, wherein the memory is configured to store computer instructions executed by the processor, and the processor is configured to comprising, and non-volatile computer-readable storage medium having a computer program 

Gururajan et al. disclose all of the limitations of claims 1, 10 and 19; however, or completeness of record, a second reference is provided to further teach the actual phrase “bounding box”.

Divakaran et al. teach obtaining a first image, wherein the first image is an image frame in a video stream obtained by collecting images for a target area (“field of view” may refer to, among other things, the extent of the observable real world that is visible through a camera at any given moment in time, video stream, col. 3, line 60 - col. 4, line 10, “The illustrative scene awareness module 210 maintains static and dynamic occlusion maps 212, 214 for the FOV of the camera with which the OT node 200 is associated. As such, the static and dynamic occlusion maps 212, 214 may be specific to a particular camera's FOV. The illustrative human detection module 218 executes one or more human detection computer vision algorithms on each frame of the video stream 216. The video stream 216 depicts the real-world scene in the FOV of the camera associated with the OT node 200, as mentioned above”, col. 7, line 60 - col. 8, line 5) [FOV interpreted as target area]; obtaining a first detection result of a target object in the first image by detecting the first image (output a different local track for each object that is detected and tracked in the video stream, col. 3, lines 30-50, “The illustrative human detection module 218 executes one or more human detection computer vision algorithms on each frame of the video stream 216. The video stream 216 depicts the real-world scene in the FOV of the camera associated with the OT node 200, as mentioned above. The human detection module 218 relays the geo-positions of any detected persons as well as any regions-of-interest (ROIs) of the detected person(s) in each of the individual image/frames to the real-time tracking 
Gururajan et al. and Divakaran et al. are in the same art of tracking (Gururajan et al., abstract; Divakaran et al., col. 5, lines 30-35). The combination of Divakaran et al. with Gururajan et al. enables use of a defined bounding box. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the bounding box of Divakaran et al. with the invention of Gururajan et al. as this was known at the time of filing, the combination would have predictable results, and as Divakaran et al. indicate “The background modeling module 310 may generate foreground masks based on these outliers (hypothesized regions of foreground), which may be used to restrict subsequent feature computations to only those masked regions (in order to improve computational performance or for other reasons)” (col. 9, line 40 - col. 10, line 5), and system is designed to be modular and easily expandable to cover a large geographic area, and provides better person disambiguation (col. 21, line 50 - col. 22, line 20) indicating the computational benefit of using a mask of bounding boxes as described by Divakaran et al. in a busy casino environment such as that described by Gururajan et al..

Regarding claims 2 and 11, Gururajan et al. and Divakaran et al. disclose the method and device according to claims 1 and 10. Gururajan et al. and Divakaran et al. further indicate the state of the second target object with the to-be-determined state comprises an occlusion state and a motion state, and determining the state of the second target object with to-be-determined state according to the first detection result of the first target object in the first image and the second detection result of the target object with to-be-determined state comprises: determining the motion state of the target object with the to-be-determined state according to the first detection result of the first target object in the first image and the second  The output of the thresholded image will ideally show the playing cards as independent blobs 110. This may not always be the case due to issues of motion or occlusion, [0093], “Motion detected on or right beside an object positioning feature (such as a contour) of a card or card hand can be an indication that the card or card hand may be occluded and an appropriate motion flag can be set to record this potential occlusion.”, [0122], The values of the flags set by the points in contour test, motion detection, skin detection and contour analysis can be utilized to detect potential occlusion of a card or card hand, [0124],  One way to detect an overlap of card hands is to utilize object motion tracking, as described in a foregoing section, to track identified card corners (or contours or other position features) gradually as they move and end up overlapping another card hand, [0125], No cards in the current frame and no motion on the table could also indicate a game has ended, [0148] [flags interpreted as indicating conditions such as motion/occlusion yes/no] [only does recognition on that ROI/second target area when appropriate in terms of motion and occlusion]; Divakaran et al., account for extraneous motions such as trees and flags swaying, “Hypothesized regions of foreground 326, such as those corresponding to humans and vehicles, are detected by the background modeling module 310 as outliers with respect to the background model. The background modeling module 310 may generate foreground masks .

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan et al. (US 20060252521 A1) and Divakaran et al. (IDS: US 9904852 B2) as applied to claims 2 and 11 above, further in view of Wu et al. (US 20180211113 A1).

Regarding claims 7 and 16, Gururajan et al. and Divakaran et al. disclose the method and device according to claims 2 and 11. Gururajan et al. and Divakaran et al. do not explicitly disclose determining the motion state of the target object with to-be-determined state according to the first detection result of the target object with to-be-determined state and the second detection result of the target object with to-be-determined state comprises: determining the motion state of the second target object with the to-be-determined state according to the first detection result of the first target object in the first image  and the second detection result of the second target object with the to-be-determined state comprises:  determining a first position of the second target object with the to-be-determined state in the first image according to the first detection result of the first target object in the first image; determining a second position of the second target object with the to-be-determined state in the second image according to the second detection result of the second target object with the to-be-determined state; determining a motion speed of the second target object with the to-be-determined state according to the first position, the second position, a time when the first image is collected, and a time when the second image is collected; and determining the motion state of the second target object with the to-be-determined state according to the motion speed of the second target object with the to-be-determined state; and determining whether the motion state of the second target object with the to-be-determined state satisfies the preset motion state condition comprises: determining whether the motion state of the second target object with the to-be-determined state satisfies the preset motion state condition according to the motion speed of the second target object with the to-be-determined state and an image collection frame rate of an image collection device for collecting the video stream.
 


Divakaran et al. and Wu et al. are in the same art of tracking (Divakaran et al., col. 5, lines 30-35; Wu et al., [0039]). The combination of Wu et al. with Gururajan et al. and Divakaran et al. enables a speed determination. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the speed calculation of Wu et al. with the invention of Gururajan et al. and Divakaran et al. as this was known at the time of filing, the combination would have predictable results, and as Wu et al. indicate this can be used to “determine if an interaction event has occurred, such as a potential illegal drug deal involving at least one  Divakaran et al..

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan et al. (US 20060252521 A1) and Divakaran et al. (IDS: US 9904852 B2) as applied to claims 1 and 10 above, further in view of Joshi et al. (US 20180121733 A1).

Regarding claims 9 and 18, Gururajan et al. and Divakaran et al. disclose the method and device according to claims 1 and 10. Gururajan et al. and Divakaran et al. do not explicitly disclose determining a quality classification result of the image in the bounding box of the second target object with the to-be-determined state in the first image by a neural network, wherein the neural network is trained with sample images annotated with quality levels, and one sample image comprises at least one second target object with a to-be-determined state; and in response to that the quality classification result of the image in the bounding box of the second target object with the to-be-determined state determined by the neural network is consistent with the quality level of the image in the bounding box of the second target object with the to-be-determined state determined according to the state of the second target object with the to-be-determined state, taking the quality level of the image in the bounding box of the second target object with the to-be-determined state as a target quality level of the image in the bounding box of the second target object with the to-be-determined state. 

Joshi et al. teach determining a quality classification result of the image in the bounding box of the second target object with the to-be-determined state in the first image by a neural network, wherein the neural network is trained with sample images annotated with quality levels, and 

Divakaran et al. and Joshi et al. are in the same art of tracking (Divakaran et al., col. 5, lines 30-35; Joshi et al., [0025]). The combination of Joshi et al. with Gururajan et al. and Divakaran et al. enables training a neural network. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the training of Joshi et al. with the invention of Gururajan et al. and Divakaran et al. as this was known at the time of filing, the combination would have predictable results, and as Joshi et al. indicate “the Quality Predictor reduces computational overhead by eliminating unnecessary processing of candidate sets when the image sequence processing algorithm is not expected to produce acceptable results” (abstract), thereby indicating a processing time benefit when combined with the invention of Gururajan et al. and Divakaran et al..

Allowable Subject Matter
Claims 3, 4, 5, 6, 8, 12, 13, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Relevant art cited in the office action dated 21 December, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190122492 A1; US 20150279155 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661